Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 04/29/2019:
Claims 2-26 have been examined.
Claim 1 has been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.



Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “606” has been used to designate both static memory 606 and Interconnect 606. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The disclosure is objected to because of the following informalities: specification. As published or as originally filed, recites, in Para [0051], “… a main memory 604 and a static memory 606, which communicate with each other via an interconnect 608 (e.g., a link, a 15 bus, etc.). However, interconnect 606, not interconnect 608 is presented in the drawings, in fig. 7. Clarification and appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.	Claims 2, 11 and 19 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No.: 10282982B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because of the following:
it is obvious that the narrower combination of claims 1, 2 and 7-9 of U.S. Patent No.: 10282982B2 covers the broader combination of claims 2, 11 and 19 in the instant application, wherein: 
the “obtaining camera data of a scene outside the motor vehicle” of U.S. Patent No.: 10282982B2 covers the “data captured from advanced driver assistance systems of respective motor vehicles during vehicle operation in a roadway environment” of the instant application; 
the “adverse driving condition that relates to a collision, a near-miss, or a road hazard, encountered by the motor vehicle at the location” of U.S. Patent No.: 10282982B2 covers the “adverse roadway incident” of the instant application;
the “correlating the event data and the camera data to location information and time information of the adverse driving condition, the location information comprising a set of geographical coordinates indicating a location of the adverse driving condition, and the time information indicating a time of the adverse driving condition of U.S. Patent No.: 10282982B2 cover the “proximities of the plurality of captured incidents to each other as correlated by the location information and the time information; and associating a location of the adverse roadway incident with a location in the roadway environment that is trackable within a representation of the roadway environment” of the instant application; 
the “communicating the event data for the adverse driving condition to a remote processing service” along with the ”communicating anonymized event data for the adverse driving condition to the remote processing service in real-time in response to the identifying of the adverse driving condition” of U.S. Patent 
the “location information comprising a set of geographical coordinates indicating a location of the adverse driving condition” of U.S. Patent No.: 10282982B2 cover the “location in the roadway environment that is trackable within a representation of the roadway environment” of the instant application.

Both claim sets in both inventions are directed to:
extracting information (or obtaining data) originating from a driving incident/event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location during operation of a motor vehicle, the information /data originating from the driving incident/ event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location being provided (or obtained) from an on-board electronic subsystem of the motor vehicle; 
determining geographic coordinates of the driving incident/ event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location provided to the incident / event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location collecting data from a navigation system of the motor vehicle; 
generating the information in response to the driving incident / event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location (or obtaining data of the motor vehicle driving incident / event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location, wherein the data indicates a time of occurrence for the driving incident / event data for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location and a type of electronic subsystem activated in response to the driving incident); and 
communicating the information originating from the driving incident / event for adverse driving condition relating to collision, near-miss, or road hazard encountered by motor vehicle at a location                   and the geographic coordinates of the driving incident / event data for adverse driving condition relating to 

2.	Claims 3-10, 12-18 and 20-26 rejected under the non-statutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.


Allowable Subject Matter
1.	Claims 2, 11 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 3-10, 12-18 and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662